The opinion of the court was delivered, by
Read, J.
John Dick and wife conveyed to Elizabeth Stein-ruck, a married woman, a lot of ground, reserving a. yearly ground-rent of $700, payable semi-annually. The deed contained all the usual provisions and covenants on her part for herself, her heirs and assigns, for the payment of the rent. Mr. and Mrs. Steinruck executed to the defendant a mortgage of the premises to secure the payment of $4000. Under proceedings on the mortgage the defendant became the purchaser at sheriff’s sale of the premises, subject to the ground-rent of $700, which ground-rent was conveyed by Dick and wife to the plaintiff.
If Mrs. Steinruck had been a single woman, the defendant would not have demurred to the demand of rent, but he does so because she is a married woman, and yet all the title he has to the land comes through her, and the validity of it depends entirely upon her power to receive and transmit it to the defendants. A conveyance to a married woman is good, and if the land is encumbered, it passes to her subject to that encumbrance. If the deed reserves a ground-rent it passes subject to the ground-rent, and whoever succeeds to her title takes it as she took it— subject to the ground-rent.
Our cases of Patterson v. Robinson, 1 Casey 81, and Ramborger’s Adm’rs. v. Ingraham, 2 Wright 147, give the principles which establish the complete validity of the ground-rent and of the title to it in the plaintiff, and the defendant is estopped from *304disputing the competency of Mrs. Steinruck, through whom his title to the land is derived.
An acceptor cannot plead that the drawer is a married woman, and he is estopped from denying or disputing her competency: Byles on Bills 50, 185. So, in this case, he cannot set up Mrs. Steinruck’s incompetency to defeat the ground-rent, which would have been a lien on an estate if the land had remained hers, and wrhen he purchased the land he became bound as assignee to perform every covenant in the deed, exactly as if Mrs. Steinruck had been a single woman.
Judgment affirmed.